COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER ON MOTION


Cause Number:             01-14-00121-CR
Trial Court Cause
Number:                   1268863
Style:                    Paul Briones
                          v The State of Texas
Date motion filed*:       August 31, 2015
Type of motion:           Extension of Time to File Appellant’s Brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s Brief

Is appeal accelerated?     Yes        No

If motion to extend time:
         Original due date:                           September 22, 2014
         Number of previous extensions granted:       3, with no further extensions to be granted
         Date Requested:                              September 15, 2015

Ordered that motion is:

              Granted
                    If document is to be filed, document due: September 15, 2015
                        The Court will not grant additional motions to extend time. If appellant’s brief is not
                    filed on or before September 15, 2015, the appeal will be abated and the case remanded to
                    the trial court for appointment of new appellate counsel.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge’s signature:_/s/ Terry Jennings
                         Acting individually          Acting for the Court

Panel consists of

Date: September 10, 2015